Citation Nr: 0415426	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  97-27 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the severance of service connection for 
asbestosis was proper.

2.  Entitlement to an increased rating for asbestosis, 
evaluated as 30 percent disabling for the period from 
November 18, 1996 to November 30, 2002.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to April 
1955.

The instant appeal as to the increased rating and TDIU claims 
arose from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida, which denied a claim for an increased 
rating for asbestosis and denied a claim for TDIU.

This case was remanded by the Board of Veterans' Appeals 
(Board) in May 2001 for further development.  In December 
2003 the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at St. Petersburg, 
Florida.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

In June 2002, the RO issued a rating decision with an 
accompanying letter to the appellant which, in part, notified 
him of the proposed severance of service connection for 
asbestosis.  By a September 2002 rating decision, the veteran 
was informed that service connection for asbestosis would be 
severed because the evidence failed to show a confirmed 
diagnosis of asbestosis.  On October 4, 2002, the RO received 
a memorandum from the veteran's representative with the term 
"clear and unmistakable error" in the subject line.  The 
body of the memorandum, citing 38 C.F.R. § 3.105(d), stated 
that service connection can only be severed where evidence 
establishes that it is clearly and unmistakably erroneous.  
The RO interpreted this correspondence as a claim for clear 
and unmistakable error (CUE) in the September 2002 rating 
decision.  (See November 25, 2002 letter from the RO to the 
veteran and June 12, 2003 rating decision).

It appears to the Board, however, that the October 4 
memorandum was a valid notice of disagreement, as opposed to 
a claim of CUE.  38 C.F.R. § 20.201 (2003).  This is so 
because the October 4 memorandum expressed the veteran's 
dissatisfaction with the RO's severance of service 
connection.  Further, on December 31, 2002, the veteran's 
representative referred to the "pending Notice of 
Disagreement" and submitted medical evidence indicating that 
the veteran currently had restrictive lung disease due to 
asbestos exposure.  For these reasons, the Board concludes 
that the veteran's October 4 statement could reasonably be 
construed to indicate a desire to contest the RO's September 
2002 determination.  
 
The notice of disagreement with the September 2002 
determination was timely filed.  It was received at the RO 
within one year after notice of that determination was mailed 
to the veteran in September 2002.  38 C.F.R. § 20.302(a) 
(2003).  Accordingly, the October 4 statement constituted a 
valid and timely notice of disagreement with the 
determination set forth in the September 2002 rating 
decision.  38 C.F.R. §§ 20.201, 20.302(a) (2003); 38 U.S.C.A. 
§ 7105 (West 2002).
 
A notice of disagreement must be followed by a statement of 
the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 19.26, 19.29 (2003).  The RO has not issued a statement of 
the case concerning the severance issue raised by the 
veteran's October 2002 notice of disagreement.  Where a 
claimant files a notice of disagreement and the RO has not 
issued a statement of the case, the issue or issues in 
concern must be remanded to the RO for issuance of same.  
Manlincon v. West, 12 Vet. App. 238
(1999).  After receiving the statement of the case, the 
veteran must submit a timely substantive appeal in order for 
the Board to have jurisdiction over this issue.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.300-20.306 
(2003).

Perfected for appeal are the issues of entitlement to an 
increased rating for asbestosis before November 30, 2002, and 
entitlement to a TDIU.  However, if it is determined that 
service connection for asbestosis was not properly severed, 
then the period for consideration for the increased rating 
claim will be expanded, to include the period from December 
1, 2002.  Likewise, if is determined that service connection 
for asbestosis was not properly severed, then asbestosis can 
be considered as a service-connected disability when 
assessing the TDIU claim.
 
Thus, the merits and outcome of the increased rating and TDIU 
claims that already have been perfected for appeal will be 
affected by the RO's resolution of the issue of the propriety 
of the severance of service connection for asbestosis.  To 
that extent, each of those claims is inextricably intertwined 
with the severance issue.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  It would be inefficient for the Board 
to decide those claims while the issue of the propriety of 
the severance of service connection for asbestosis remains 
pending before the RO.  Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) (piecemeal litigation is an "undesirable 
specter" to be avoided).  Therefore, adjudication of those 
claims will be deferred.

The Veterans Claims Assistance Act (VCAA) requires VA to 
secure a medical examination or opinion if such is necessary 
to decide a claim for benefits.  38 U.S.C.A. § 5103(A)(d)(1) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  Pursuant to the 
Board's May 2001 remand, a VA respiratory examination was 
performed with pulmonary function testing in April 2002.  In 
the report of the examination, it was stated that no 
significant restrictive ventilatory defect was noted.  
Thereafter, the veteran submitted a private medical records 
which concluded that the veteran had restrictive lung disease 
related to asbestos exposure with related findings on 
pulmonary function testing.  Accordingly, the veteran should 
be afforded another VA examination.
 
Accordingly, this case is REMANDED for the following actions:
 
1.  The RO should ensure that all action 
required by the VCAA and its implementing 
regulations has been completed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2003).  In particular, 
the veteran and his representative should 
be notified that he should provide any 
evidence in his possession that is 
pertinent to his claims on appeal.

2.  The veteran should be scheduled for a 
VA pulmonary examination to determine the 
nature and severity of his asbestosis.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  All appropriate 
tests and studies should be performed, 
including pulmonary function tests, with 
all findings necessary for rating, 
including FVC and DLCO (SB).  The 
examiner should clearly indicate whether 
the veteran currently has residuals of 
asbestos exposure, and any symptomatology 
attributable to his asbestosis should be 
described in detail.  If there is no 
current symptomatology attributable to 
asbestosis, the examiner should so state.  
If and only if asbestosis is present, in 
the report of the examination, the 
examiner should also respond specifically 
to each of the following items:
 
a.  What is the percentage of the 
veteran's FVC?
 
b.  What is the veteran's DLCO (SB)?
 
c.  What is the veteran's maximum 
oxygen consumption, stated in 
ml/kg/min (with cardiorespiratory 
limit)?
 
d.  Does the veteran have 
cardiorespiratory limitation?
 
e.  Does the veteran have cor 
pulmonale or pulmonary hypertension?

f.  Does the veteran require 
outpatient oxygen therapy?
 
g.  What impact does asbestosis, in 
combination with his service-
connected tender, disfiguring facial 
scars, have on the veteran's ability 
to maintain gainful employment?

3.  The RO should issue a statement of 
the case concerning the issue the 
propriety of the severance of service 
connection for asbestosis.  The veteran 
and his representative should be advised 
of the time period in which a substantive 
appeal must be filed in order to obtain 
appellate review of this issue.

4.  Thereafter, the claims for an 
increased rating for asbestosis and TDIU 
should be re-adjudicated.  If any benefit 
sought on appeal is not granted in full, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given appropriate time to 
respond.
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




